Citation Nr: 0718601	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-02 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for radiculopathy of 
the left lower extremity.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1971 to March 
1975, and also from February 1977 to February 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Degenerative joint disease of the lumbar spine was not 
evident during service or until many years thereafter and is 
not shown to have been caused by any in-service event.

2.  Radiculopathy of the left lower extremity was not evident 
during service or until many years thereafter and is not 
shown to have been caused by any in-service event.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by active military service, nor may 
degenerative joint disease be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).   

2.  Radiculopathy of the left lower extremity was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in November 2003, which is before initial 
consideration of the claim, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in a claim for service 
connection.  VA also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claims for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  VA told him that it was responsible for 
obtaining any evidence held by a federal government agency.  
The veteran was informed that if he had any evidence in his 
possession pertaining to the claims, he should submit it to 
VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
the last two elements; however, the Board finds no prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record private medical 
records, VA treatment records, and some of the veteran's 
service medical records.  VA has made reasonable efforts to 
obtain the reports missing from the veteran's service medical 
records. 

The Board notes that in the veteran's October 2003 claim, he 
asserts that he was hospitalized while in service due to his 
claimed "low back and left leg condition."  It is unclear 
if this is standard "boilerplate" language, or if the 
veteran is actually asserting that he was hospitalized while 
in service for his claimed disabilities.  In a later 
statement, from November 2003, the veteran asserts that he 
was "put on quarters for one day" for a back injury in 1985 
or 1986.  Regardless, in July and August 2004 letters, VA 
requested that the veteran send information pertaining to, 
and authorization and consent for release of information for, 
any in-service hospitalization relevant to his claim.  No 
such information or authorization and consent have been 
received.  In the absence of the veteran's cooperation in 
obtaining private medical records, which VA cannot obtain 
without his permission, VA has no further obligations 
regarding these records.   

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claims.  However, the Board finds that the 
evidence, which reveals that the veteran did not have these 
disabilities during service and does not reflect competent 
evidence showing a nexus between service and the disabilities 
at issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claims.  See 38 C.F.R. § 3.159(c)(4).  As service and post-
service medical records provide no basis to grant these 
claims, and in fact provide evidence against them, the Board 
finds no basis for a VA examination or medical opinion to be 
obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.

The Board does not find that the post service degenerative 
joint disease of the lumbar spine with left lower extremity 
radiculopathy may be associated with the veteran's active 
duty.  The available service medical records show no reports 
of low back disability or left lower extremity radiculopathy; 
additionally, records from the last four years of the 
veteran's service show that the veteran reported that he did 
not have, and had not had, recurrent back pain.

The first showing of degenerative joint disease of the lumbar 
spine with left lower extremity radiculopathy after service 
was in May 2001.  Thus, there is a lack of evidence of 
continuity of symptomatology in the treatment records.  The 
first showing of any degenerative joint disease of the lumbar 
spine with left lower extremity radiculopathy is years after 
the veteran's discharge from service, which is evidence 
against a finding that the post service disabilities "may 
be" associated with service.  Thus, to the extent that the 
veteran has alleged that he has had degenerative joint 
disease of the lumbar spine with left lower extremity 
radiculopathy since service, the Board accords little to no 
probative value.  Therefore, the Board finds that the 
veteran's degenerative joint disease of the lumbar spine with 
left lower extremity radiculopathy does not meet criteria to 
warrant a VA examination.  See id.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

The veteran asserts that he has degenerative joint disease of 
the lumbar spine and radiculopathy of the left lower 
extremity caused by an injury while serving on active duty in 
the United States Air Force. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as degenerative 
joint disease, may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that while the veteran served over 18 years 
on active duty in the United States Air Force, service 
medical records for all of those years are not in the record.  
Of record are the veteran's January 1977 enlistment 
examination and service medical records from 1987 - 1991 (the 
last four years of the veteran's service).  The Board wishes 
to make it clear that it understands the Court has held that, 
in cases where records once in the hands of the Government 
are missing, the Board has a heightened obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis herein has been undertaken with 
this heightened duty in mind.
	
The caselaw does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The veteran has submitted competent medical evidence showing 
current diagnoses of degenerative joint disease of the lumbar 
spine and radiculopathy of the left lower extremity; 
therefore, the remaining question is whether these 
disabilities were caused by or aggravated by the veteran's 
military service.  

After a careful review of the evidence, the Board finds that 
the preponderance of it is against a finding that the 
veteran's current degenerative joint disease of the lumbar 
spine and radiculopathy of the left lower extremity are 
related to his military service.  While the record does not 
contain all of the veteran's service medical records, it does 
contain records from his last four years of service, from 
1987 to 1991.  These records show examinations in March 1987, 
December 1988, and July 1990 where the examiners reported 
that the veteran, at those times, had a normal spine and 
other musculoskeletal parts, and also normal lower 
extremities.  At these examinations, the veteran reported 
that he did not have, and had not had, recurrent back pain.  
The Board gives these records high probative value as they 
were made contemporaneously with service and for the purpose 
of medical evaluation and treatment.  The available service 
medical records are negative for any treatment for a lumbar 
spine disability or radiculopathy of the left lower 
extremity.  

In an August 2004 statement signed by the veteran, he asserts 
that in 1985 or 1986 he injured his back in service, was 
given medication, and was "put on quarters for one day."  
Service medical records from this period could not be 
obtained.  Even assuming the veteran's statements are true, 
the service medical records from the veteran's last four 
years of service show no reports of any back or lower 
extremity problems.  The veteran himself denied ever having 
recurrent back pain.  This evidence shows that any back 
injury the veteran may have had in service was only acute and 
transitory.

The first medical evidence showing any complaints of low back 
problems or left lower extremity radiculopathy was in May 
2001, the same month that the veteran was diagnosed with 
degenerative joint disease of the lumbar spine with left leg 
radiculopathy.  VA outpatient medical records from May 2001 
show that the veteran reported that he had had pain in his 
left hip and left lower back for weeks, and that the veteran 
had no history of injury to the hip or back.  The first 
showing of any degenerative joint disease of the lumbar spine 
and left lower extremity radiculopathy is a decade after the 
veteran's separation from service and evidence against his 
claim for service connection.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  Additionally, the veteran had filled claims with 
the VA in the years shortly after service.  In examinations 
and other records for those claims, there was no indication 
that he had degenerative joint disease of the lumbar spine 
with left leg radiculopathy.  Service connection was granted 
for depressive reaction, hypertension, and varicose veins of 
the left leg; and denied for condition of the ears, hearing 
loss.  In the medical records used to make these early 
decisions, no low back or left leg radiculopathy complaints 
or findings were noted.  For example, a VA "Mental Hygiene 
Clinic Master Treatment Plan" from October 1993 lists only 
hypertension and obesity for "physical problems or 
disabilities."   

It is noted that the veteran has complained of lower 
extremity problems prior to May 2001; in fact, as noted 
above, the veteran is currently service-connected for 
varicose veins of the left leg.  However, in a November 2003 
signed statement, the veteran asserted that "[t]he nerve 
damage in [his] back causes constant pain in [his] left hip 
and thigh," in order to clarify what "left leg condition" 
he was currently claiming (the RO had assumed he was trying 
to reopen a previous claim).  Essentially, the veteran 
clarified that he is claiming that his current left lower 
extremity radiculopathy was related to his service.  While 
the veteran reported problems with his left lower extremity 
prior to his current claim, there has been no report of left 
lower extremity radiculopathy until a decade after the 
veteran's discharge.  
 
It is also noted that there is of record private medical 
reports from August 1991 to July 1993 (the years directly 
after the veteran's separation from service) from the 
veteran's physician at that time, Ms. J.N., M.D.  Doctor J.N. 
reported various medical problems the veteran was having 
during that time; however, these reports are negative for any 
treatment for, or diagnosis of, degenerative joint disease of 
the lumbar spine or radiculopathy of the left lower 
extremity.  This is evidence against a finding of continuity 
of symptomatology between the veteran's service and the 
present.  There is no competent medical evidence showing that 
degenerative joint disease of the lumbar spine was manifest 
to a compensable degree within one year of separation from 
service; therefore, it is not presumed that degenerative 
joint disease of the lumbar spine was incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309

The veteran has stated that his low back problems began while 
he was in service.  The Board does not doubt the sincerity of 
the veteran's belief that he developed degenerative joint 
disease of the lumbar spine and left lower extremity 
radiculopathy from an injury in service.  The veteran could 
render an opinion as to having pain, or any other common 
symptom of degenerative joint disease of the lumbar spine or 
left lower extremity radiculopathy, while he was in service.  
However, as a lay person without the appropriate medical 
training and expertise, he simply is not competent to provide 
a probative opinion on a medical matter, to include the 
diagnosis of a specific disability or the origins of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In sum, the preponderance of the competent evidence is 
against a finding of in-service degenerative joint disease of 
the lumbar spine and left lower extremity radiculopathy, 
continuity of symptomatology associated with these 
disabilities, and a nexus between the post service diagnoses 
of degenerative joint disease of the lumbar spine, and left 
lower extremity radiculopathy, and service.  Thus, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbar spine is denied.

Entitlement to service connection for radiculopathy of the 
left lower extremity is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


